Title: To Thomas Jefferson from Chamillard, 22 June 1788
From: Chamillard, Lieut. Col.
To: Jefferson, Thomas


          
            
              Monsieur
            
            pavillon poyré Rue Satory Versailles 22 juin 1788.
          
          J’ay raporté à M. Le Comte de Montmorin, ainsy qu’à M. le Comte de la Luzerne, les dispositions où vous Etiés de suivre auprès de M. le Baron de Blome les Intérêts des Equipages des deux frégates que les Danois ont rendu au Gouvernement Anglois, et le dezir que vous aviéz que le ministere françois secondât vos demarches à cêt égard. Ces deux Ministres m’ont autorizé, à agir de concêrt avec vous, Monsieur, dans cêtte negociation; J’attendray donc que vous veuilliéz bien me faire sçavoir le jour et le moment qui vous conviendront, pour me rendre a Paris, à l’effêt de concerter une Entrevüe avec M. le Baron de Blome, d’après ce que vous auréz résolu à ce Sujêt.
          Je suis avec Respect, Monsieur, Votre tres humble et tres obeissant Serviteur
          
            Chamillard Lieutenant-Colonel d’Infanterie
          
        